Citation Nr: 1242578	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  The propriety of the reduction from a 40 percent rating to a 10 percent rating for degenerative disc disease, lumbar spine, effective June 8, 2009.  

2.  The propriety of the reduction from a 10 percent rating to a noncompensable rating for tender scarring, abdomen, from inguinal hernia repair, effective June 8, 2009.  

3.  Entitlement to an increased rating for degenerative disc disease, lumbar spine, currently evaluated as 10 percent disabling, since June 8, 2009.  

4.  Entitlement to an increased (compensable) rating for tender scarring, abdomen, from inguinal hernia repair, since June 8, 2009.  

5.  Entitlement to an increased rating for an acquired psychiatric disorder, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968 and again from January 1985 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010 the Veteran submitted a substantive appeal for his claims on appeal indicating, in pertinent part, that he requested a Central Office hearing.  In August 2010, he was sent a letter by VA which stated that he had been scheduled a Central Office hearing January 10, 2011.  On that date, he submitted a letter to VA which indicated that he was unable to report that day for a Central Office hearing because he had no knowledge of the hearing date as he did not receive his notification of such.  He also related that he was the Connecticut State Military Funeral Honors Coordinator and he was required to oversee the 42 scheduled Veterans' burials scheduled for that day to ensure that they took place.  He requested that he be rescheduled for a Travel Board hearing in Connecticut.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2012).  He has a right to such a hearing.  38 C.F.R. § 20.700(e) (2012).  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704.  Notice of the hearing should be mailed to his known address of record and to his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


